DETAILED ACTION
This action is in response to the amendment 05/05/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see last paragraph of page 6 of the Remarks, filed 05/05/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shekhawat.
Applicant's argument with respect to claim 2 have been fully considered but they are not persuasive. 

Applicant(s) argue(s) with respect to claim 2:
“This explanation of the motivation to combine Shekhawat is conclusory and provides no reasonable basis for the motivation of one of skill in the art. The Office Action proposes modifying Shekhawat to only have one half-bridge. That is, the Office Action proposes removing one of the half-bridges of Shekhawat. This presents several problems. First, removal of one of the half-bridges in Shekhawat removes alleged claim limitations of Shekhawat—specifically, the recited “second AC voltage terminal” to which the filter capacitor is connected. The proposed combination does not teach all limitations of Claim 1 because the proposed combination does not include all of the very elements cited in the rejection of Claim 1.”

In response, the examiner respectfully submits that Shekhawat discloses two half-bridges, however, nowhere on the claim mapping, the second half bridge Q3-Q4 is used. Ikeda teaches that it is well known in the art using precisely one half-bridge in inverters type of converters. The examiner submits that it is well known in the art that a second AC voltage terminal will always be present, since it is necessary to provide a return path line for the output signal 18 of Shekhawat corresponding to line VL of Ikeda. 

Applicant(s) argue(s) with respect to claim 2:
“Second, removal of one of the half-bridges in Shekhawat would render the invention in Shekhawat unsuitable for its intended purpose. M.P.E.P. § 2143.01 states that “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification.” (internal citations omitted). In the case of Shekhawat, the “second leg” formed by the half-bridge that would be removed in the proposed combination provides critical functions that are embodied in the claims of Shekhawat. Most notably, the current generated by the circuit is able to flow in two directions. “This causes current to flow from the DC power source through switch 28 to the load (through terminal N) in a second direction (which is opposite the first direction) and back through switch 26.” Shekhawat, 3:35-42. A current direction sense block (18) is included therein to provide a large variety of functions and analysis for these different use cases, which only make sense if there are two legs of half-bridges, which is impossible in the proposed combination. The title of Shekhawat is “Power Converter with Current Vector Controlled Dead Time.” The “vector” of the title refers to this detected direction of current, which, again, only exists if there are two legs of half-bridges, which is impossible in the proposed combination. Each independent claim explicitly recites sensing the direction of current flow, which is only achievable with two legs of half-bridges, which is impossible in the proposed combination. Various dependent claims (such as Claims 4, 18, 19, 24, 35) explicitly recite the second leg, which is only achievable with two legs of half-bridges, which is impossible in the proposed combination. The circuit Shekhawat, would be rendered unsuitable for its intended purpose, as evidenced by all of these features, title, and claims. Thus, there can be no motivation to combine the references as argued in the Office Action to arrive at Claim 2.”

In response, the examiner did not find support in Shekhawat for the argument of “it is impossible to: provide a large variety of functions and analysis and achieve detection of current flow”. It is widely and well known in the art to have either a half-bridge or a full-bridge inverters to merely provide a desired output waveform. Providing a waveform with the half-bridge of Ikeda nothing has to do with functions and analysis much less with detection of current flow. The proposed modification is not altering the detection nor any functionality of the controller.

Applicant(s) argue(s) with respect to claim 2:

“Third, the Office Action provides no explanation on how the references would be
combined. That is, there is no explanation about how the removal of one of the legs in Shekhawat would be accommodated in view of the many features of Shekhawat that depend upon the second leg.”
	
In response, the examiner respectfully submits that Ikeda self-explains how a half-bridge is connected in an inverter type of converter. In other words, the N node of Shekhawat would correspond to the lower terminal of Q2 and lower terminal of Low Pass Filter 32.

“Fourth, the Office Action’s proffered rationale to combine the references—“in order to being [sic] able to control a desired AC waveform”—ignores the fact that Shekhawat on its own, without modification, can control a desired AC waveform. There must be some rationale for combining Shekhawat with another reference to achieve a result that does not already exist for Shekhawat alone. Otherwise, one of skill in the art would not be motivated to make such an alteration to Shekhawat.”

	In response, the examiner respectfully submits that it is widely and well known in the art to have either a half-bridge or a full-bridge inverters to merely provide a desired output waveform.  In half bridge inverter, peak voltage is half of the DC supply voltage. In full bridge inverter, peak voltage is same as the DC supply voltage. Therefore, a desired lower voltage value is provided to low voltage applications with half-bridge inverters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 8,385,092; (hereinafter Shekhawat) in view of US Pub. No. 2018/0166968; (hereinafter Blum).

Regarding claim 1, Shekhawat [e.g. Figs. 1 and 5] discloses a power semiconductor circuit comprising: two DC voltage terminals [e.g. at upper and lower terminals of capacitor 6]; a half-bridge [e.g. Q1-Q2] connected between the DC voltage terminals, the half-bridge including two series-connected switchgear units [e.g. Q1-Q2]; and a centerpoint [e.g. P]; wherein each switchgear unit comprises a respective power semiconductor switch [e.g. Q1-Q2] or a plurality of parallel-connected power semiconductor switches; an AC voltage terminal [e.g. right terminal of low pass filter having 18]; a filter inductor [e.g. at Low Pass Filter 32; col. 3, lines 53 – 56 recites “Output filter 32 can be a low-pass (LP) filter, and may be implemented with one or more inductors and capacitors, as understood by one of ordinary skill in the art”] connected between the centerpoint of the half-bridge and the AC voltage terminal [e.g. as shown]; a second AC voltage terminal [e.g. N]; a filter capacitor [e.g. at Low Pass Filter 32; col. 3, lines 53 – 56 recites “Output filter 32 can be a low-pass (LP) filter, and may be implemented with one or more inductors and capacitors, as understood by one of ordinary skill in the art”] connected between the filter inductor and the second AC voltage terminal [e.g. Fig. 5; col. 10, lines 39 – 44 recites “FIG. 5 is a schematic diagram of an exemplary implementation for a low pass filter. Such low pass filter can be used, for example, as the filter 32 of power converter system 10 shown in FIG. 1”]; a respective gate-driver circuit [e.g. 22] for each of the switchgear units; a commutation capacitor [e.g. 6] parallel to the half-bridge; a module controller [e.g. 14, 16, 20]; and a meter [e.g. 18] for determining the current to the AC voltage terminal.
Shekhawat fails to disclose wherein the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier.
Blum teaches wherein the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier [e.g. paragraph 021].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by wherein the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier as taught by Blum in order of being able to reduce size.
	Furthermore, It would have been obvious to one having ordinary skill in the art before the effective filing date to have the half-bridge, the commutation capacitor, and the gate-driver circuit are arranged on a common homogeneous circuit carrier, since it has been held that forming in one piece an article, which has formerly been formed in two pieces and put together, involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  The term “homogeneous” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).

Regarding claim 3, Shekhawat discloses comprising precisely two parallel-connected half-bridges [e.g. Q1-Q4].

Regarding claim 12, Shekhawat [e.g. Fig. 1] discloses wherein the power semiconductor switches are formed by IGBTs or MOSFETs [e.g. Q1-Q2].

Regarding claim 16, Shekhawat [e.g. Fig. 1] discloses wherein the commutation capacitor includes a first end [e.g. upper] and a second end [e.g. lower], wherein the commutation capacitor is connected in parallel to the half-bridge by: a first connection at a first end of the commutation capacitor to a first end of the half-bridge [e.g. upper]; and a second connection at a second end of the commutation capacitor to a second end of the half-bridge [e.g. lower]; and the commutation capacitor is connected to the second AC voltage terminal at the second end of the commutation capacitor and the second connection [e.g. via Q4].

Claim(s) 2, 4, 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of US Pub. No. 2013/0002227; (hereinafter Ikeda).
Regarding claim 2, Shekhawat fails to disclose comprising precisely one half-bridge.
Ikeda [e.g. Figs. 1 and 9] teaches comprising precisely one half-bridge [e.g. S1a-S1b].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by comprising precisely one half-bridge as taught by Ikeda in order of being able to control a desired AC waveform.

Regarding claim 4, Shekhawat fails to disclose comprising precisely three half-bridges.
	Ikeda [e.g. Figs. 1, 3 and 9 – all figures are part of the same embodiment, see paragraphs 15, 17 and 23] teaches comprising precisely three half-bridges [e.g. 10-U, 10-V and 10-W].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by comprising precisely three half-bridges as taught by Ikeda in order of being able to control a desired AC waveform.

Regarding claim 7, Shekhawat fails to disclose further comprising a thermometer.
Ikeda teaches further comprising a thermometer [e.g. paragraph 073 recites “a temperature sensor to measure a temperature of the FET may be provided so that the threshold Ip is changed in response to the temperature of the FET”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhawat by further comprising a thermometer as taught by Ikeda in order of being able to avoid damage caused by high temperatures.

Regarding claim 13, Shekhawat fails to disclose wherein the power semiconductor switches are formed by wide-bandgap semiconductor switches.
Ikeda [e.g. Figs. 1] teaches wherein the power semiconductor switches [e.g. FET1a, FET1b] are formed by wide-bandgap semiconductor switches [e.g. paragraph 30 recites “The semiconductor switches S1a and S1b in one set are formed of FET1a and FET1b, which are FETs using a wide band-gap semiconductor”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Shekhwat by wherein the power semiconductor switches are formed by wide-bandgap semiconductor switches as taught by Ikeda in order of being able to operate at high temperatures and have a small switching loss Paragraph 05.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum.

Regarding claim 5, Shekhawat fails to disclose wherein the commutation capacitor has a capacitance of at most 10 pF.
It should be noted that MPEP 2144.05 (II) states that it is not inventive to discover the optimum or workable ranges when the general conditions are disclosed in the prior art. Since Shekhawat [e.g. Fig. 1], discloses the configuration of the power semiconductor circuit, in particular comprising the commutation capacitor [e.g. 6]  parallel to the half-bridge [e.g. Q1-Q2], it would have been obvious for one of ordinary skill in the art, through routine experimentation, to determine the optimal capacitance of the commutation capacitor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to configure the commutation capacitor to have a capacitance of at most 10 µF, as taught by Shekhawat, in order of being able to have an optimum performance.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of US Pub.No. 2017/0302151; (hereinafter Snook).

Regarding claim 6, Shekhawat fails to disclose further comprising a meter for measuring a voltage across the commutation capacitor.
	Snook [e.g. Fig. 11] teaches further comprising a meter [e.g. voltage meter] for measuring a voltage across the commutation capacitor [e.g. C1].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by further comprising a meter for measuring a voltage across the commutation capacitor as taught by Snook in order to efficiently and accurately regulate the voltage to ensure it does not rise above the maximum blocking voltage of the switchgear units, thus improving the overall efficiency and performance of the circuit.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of US Pub. No. 2013/0182471; (hereinafter Schwarz).

Regarding claim 8, Shekhawat fails to disclose wherein the commutation capacitor and the half-bridge are constructed as a commutation cell.
Schwarz [e.g. Fig. 1] teaches wherein the commutation capacitor [e.g. 6] and the half-bridge [e.g. 10a] are constructed as a commutation cell [e.g. 2; paragraph 12].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by wherein the commutation capacitor and the half-bridge are constructed as a commutation cell as taught by Schwarz in order to reduce size.

Claim(s) 14 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shekhawat in view of Blum and further in view of U.S. Publication No. 2006/0227577; (hereinafter Horiuchi).
Regarding claim 14, Shekhawat fails to disclose wherein the module controller carries out pulse-width modulation of the half-bridge with a phase and/or output frequency which can be externally specified to the module controller via an interface.
Horiuchi [e.g. Figs. 4 – 5] teaches wherein the module controller [e.g. 18] carries out pulse-width modulation [e.g. paragraph 010 recites “a pulse-width modulation circuit which pulse-width-modulates the output voltages from the first and second rectifier circuits”] of the half-bridge with a phase and/or output frequency which can be externally specified to the module controller via an interface [e.g. Interface IF].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by wherein the module controller carries out pulse-width modulation of the half-bridge with a phase and/or output frequency which can be externally specified to the module controller via an interface as taught by Horiuchi, in order to more accurately and efficiently control the system based on power needs while also preventing malfunction and/or damage to system components, thus improving the overall efficiency and performance of the system.

Regarding claim 15, Shekhawat fails to disclose wherein the module controller includes a serial interface for communication.
Horiuchi [e.g. Figs. 4 - 5] teaches wherein the module controller [e.g. 18] includes a serial interface for communication [e.g. Interface, IF].
It would have been obvious to one having ordinary skill in the art before the effective filing to modify Shekhwat by wherein the module controller includes a serial interface for communication as taught by Horiuchi, in order to more accurately and efficiently control the system based on power needs while also preventing malfunction and/or damage to system components, thus improving the overall efficiency and performance of the system.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838